Case 2:12-cv-13127-VAR-LJM ECF No. 74 filed 05/29/20             PageID.2115     Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
ALLEN MARION,

       Petitioner,                        Civil No. 2:12-CV-13127
                                          HONORABLE VICTORIA A. ROBERTS
v.                                        UNITED STATES DISTRICT JUDGE

JEFFREY WOODS,

      Respondent,
____________________________________/

  OPINION AND ORDER (1) GRANTING THE MOTION TO REOPEN THE
CASE TO THE COURT’S ACTIVE DOCKET, (2) TRANSFERRING THE RULE
   60(B) MOTION FOR RELIEF FROM JUDGMENT (E.C.F. 72) AND THE
  SUPPLEMENTAL BRIEF (ECF 73) TO THE UNITED STATES COURT OF
APPEALS FOR THE SIXTH CIRCUIT PURSUANT TO 28 U.S.C. § 2244(b)(3)(A),
AND DENYING THE MOTION TO TEMPORARILY REVOKE PETITIONER’S
                          DETENTION

       This matter is before the Court on Petitioner Allen Marion’s Rule 60(b) motion for

relief from judgment and his motion to temporarily revoke his detention due to the

Coronavirus pandemic. For the following reasons, the Court orders the Clerk of the

Court to reopen the case to the Court’s active docket. The Court transfers the Rule 60(b)

motion for relief from judgment and the supplemental brief to the United States Court of

Appeals pursuant to 28 U.S.C. § 2244(b)(3)(A) for authorization to file a second or

successive habeas petition. The motion to revoke detention is DENIED WITHOUT

PREJUDICE.

                                           I. Background

       This Court granted Petitioner a conditional writ of habeas corpus, finding that he

was denied the effective assistance of trial counsel because his attorney failed to

                                             1
Case 2:12-cv-13127-VAR-LJM ECF No. 74 filed 05/29/20             PageID.2116      Page 2 of 6



investigate and present an alibi defense. Marion v. Woods, 128 F Supp. 3d 987 (E.D.

Mich. 2015). The Sixth Circuit reversed the decision. Marion v. Woods, 663 F. App’x.

378 (6th Cir. 2016); cert. den. 137 S. Ct. 2291 (2017).

       Petitioner filed a Rule 60(b) motion for relief from judgment. Petitioner alleges

that the Wayne County Prosecutor committed a fraud upon the court by withholding from

the state trial court and Petitioner’s defense counsel, evidence that another person,

namely the sister of the sole eyewitness, was considered a suspect in the murder for

which Petitioner was convicted. Petitioner also alleges that trial counsel was ineffective

for failing to object to the non-disclosure, and that appellate counsel was ineffective for

failing to raise this claim on direct appeal.

                                        II. Discussion

       Petitioner seeks to reopen his case and vacate the original judgment. The Clerk of

the Court must reopen the case to the Court’s active docket for the purpose of facilitating

the adjudication of Petitioner’s Rule 60 (b) motion. See Heximer v. Woods, No. 2:08-CV-

14170, 2016 WL 183629, at * 1 (E.D. Mich. Jan. 15, 2016).

       A Rule 60(b) motion for relief from judgment which seeks to advance one or more

substantive claims following the denial of a habeas petition, must be classified as a

second or successive habeas petition under certain circumstances: Motions seeking leave

to present: (1) a claim that was omitted from the habeas petition due to mistake or

excusable neglect; or (2) newly discovered evidence not presented in the petition; or

seeking relief from judgment due to an alleged change in the substantive law since the

prior habeas petition was denied, are a “second or successive habeas petition,” and

                                                2
Case 2:12-cv-13127-VAR-LJM ECF No. 74 filed 05/29/20             PageID.2117     Page 3 of 6



require authorization from the Court of Appeals before filing, pursuant to the provisions

of § 2244(b). See Gonzalez v. Crosby, 545 U.S. 524, 531 (2005).

       When a habeas petitioner’s Rule 60(b) motion alleges a “defect in the integrity of

the federal habeas proceedings,” the motion should not be transferred to the circuit court

for consideration as a second or successive habeas petition. Gonzalez, 545 U.S. at 532. A

claim of “[f]raud on the federal habeas court,” is an “example of such a defect.” Id. at

532, n. 5.

       Petitioner invokes this fraud on the court exception. He says the prosecutor

violated Brady v. Maryland, 373 U.S. 83 (1963) by failing to inform the Wayne County

Circuit Court or defense counsel that the police had investigated the sister of Ricardo

Sims as a possible murder suspect; she was a beneficiary on the murder victim’s life

insurance policy. Petitioner claims he only discovered this evidence on November 18,

2019, after his attorney Colleen Fitzharris petitioned the Detroit Police Department and

the Michigan state government for information concerning another suspect. Petitioner

claims that he learned that the police had considered Latonya Sims to be a potential

suspect to the murder.

       The elements of fraud upon the court consists of conduct:

       1. on the part of an officer of the court;
       2. that is directed to the “judicial machinery” itself;
       3. that is intentionally false, wilfully blind to the truth, or is in reckless
       disregard for the truth;
       4. that is a positive averment or is concealment when one is under a duty to
       disclose; and,
       5. that deceives the court.

       Demjanjuk v. Petrovsky, 10 F. 3d 338, 348 (6th Cir. 1993).

                                             3
Case 2:12-cv-13127-VAR-LJM ECF No. 74 filed 05/29/20              PageID.2118      Page 4 of 6




       Petitioner’s “fraud on the court” claim is without merit. He fails to show that any

alleged fraud was committed by an officer of this Court. (emphasis supplied). In order

for a claim of fraud on the court to succeed, so as to permit relief from a state conviction

pursuant to Fed.R. Civ. P. 60, “the fraud must have been committed by an officer of the

federal habeas trial or appellate courts.” Buell v. Anderson, 48 F. App’x. 491, 499 (6th

Cir. 2002)(citing Workman v. Bell, 227 F. 3d 331, 336, 341 (6th Cir. 2000)(en banc)).

The Assistant Wayne County Prosecutor was not acting as an officer of the federal

habeas court when, while acting in her capacity as a prosecutor, she allegedly withheld

evidence; the “fraud upon the court” exception does not apply to permit Petitioner to

obtain relief from judgment. Id.

       Petitioner’s Rule 60(b) motion alleging that the state prosecutor withheld

exculpatory evidence alleges a violation of Brady. This is an attack on the

constitutionality of his state court conviction, rather than a claim of fraud on the court;

Accordingly, Petitioner is required to seek authorization from the Sixth Circuit before he

can seek habeas relief on this claim. See Alley v. Bell, 392 F.3d 822, 831 (6th Cir. 2004).

       An individual seeking to file a second or successive habeas petition must first ask

the appropriate court of appeals for an order authorizing the district court to consider the

petition. See 28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641

(1998). Under the provisions of the Antiterrorism and Effective Death Penalty Act

(AEDPA), a federal district court does not have jurisdiction to entertain a successive

post-conviction motion or petition for writ of habeas corpus in the absence of an order


                                              4
Case 2:12-cv-13127-VAR-LJM ECF No. 74 filed 05/29/20                 PageID.2119       Page 5 of 6



from the court of appeals authorizing the filing of such a successive motion or petition.

See Ferrazza v. Tessmer, 36 F. Supp. 2d 965, 971 (E.D. Mich. 1999). When a habeas

petitioner files a second or successive petition for habeas corpus relief in the district court

without preauthorization from the court of appeals, the district court must transfer the

document to the court of appeals. See 28 U.S.C. § 1631 (directing that “[w]henever a

civil action is filed in a court ... and that court finds that there is a want of jurisdiction, the

court shall, if it is in the interest of justice, transfer such action ... to any other such court

in which the action ... could have been brought at the time it was filed”); In re Sims, 111

F.3d 45, 47 (6th Cir.1997)(holding that “when a prisoner has sought § 2244(b)(3)

permission from the district court, or when a second or successive petition for habeas

corpus relief or § 2255 motion is filed in the district court without § 2244(b)(3)

authorization from this court, the district court shall transfer the document to this court

pursuant to 28 U.S.C. § 1631.”).

       Petitioner’s Rule 60(b) motion is a successive habeas petition; the Clerk of Court

is ordered to transfer it to the United States Court of Appeals for the Sixth Circuit

pursuant to Sims and 28 U.S.C. § 1631. See Galka v. Caruso, 599 F. Supp. 2d 854, 857

(E.D. Mich. 2009).

       Petitioner requests release from custody because of the Coronavirus pandemic.

       A district court loses jurisdiction over a state prisoner’s habeas petition when it

transfers it to Court of Appeals on the ground that it is a second or successive petition.

Jackson v. Sloan, 800 F. 3d 260, 261 (6th Cir. 2015). This Court lacks jurisdiction

pursuant to 28 U.S.C.A. §§ 1631 and 2244(b)(3)(A) to consider Petitioner’s motion to

                                                 5
Case 2:12-cv-13127-VAR-LJM ECF No. 74 filed 05/29/20              PageID.2120    Page 6 of 6



release him from custody. Id., at 261-62; See also Heximer v. Woods, 2016 WL 183629,

at * 3 (denying motion for bail on successive habeas petition).

       The denial is without prejudice to Petitioner seeking other forms of relief in

federal court from the conditions of his confinement.

                                       III. ORDER

       The Court ORDERS:

       (1) The Clerk of the Court to reopen the case to the Court’s Active Docket;

       (2) The Clerk of the Court must transfer the motion for relief from judgment to the
          United States Court of Appeals for the Sixth Circuit;

       (3) The motion for release is DENIED WITHOUT PREJUDICE.

                                          s/ Victoria A. Roberts
                                          HON. VICTORIA A. ROBERTS
Dated: 5/29/2020                          UNITED STATES DISTRICT JUDGE




                                             6
